Exhibit 10.3

DOLE FOOD COMPANY, INC.

MANAGEMENT ONE-YEAR INCENTIVE PLAN

UNDER THE 2009 STOCK INCENTIVE PLAN

(AS AMENDED AND RESTATED FEBRUARY 23, 2012)

(Effective January 1, 2013)

 

Section 1.

   ESTABLISHMENT AND PURPOSES.    1.01    DOLE FOOD COMPANY, INC. (DOLE) hereby
establishes the Management One-Year Incentive Plan.    1.02    The purpose of
this Plan is to advance the interests of DOLE by (i) motivating special
achievements by Eligible Employees upon whose judgment, initiative and efforts
DOLE is largely dependent for the successful conduct of its business through a
compensation program emphasizing performance incentives; (ii) supplementing
other compensation plans; and (iii) assisting DOLE in retaining and attracting
such employees.    1.03    This Plan shall be effective as of January 1, 2013
and shall operate on the basis of the current and succeeding Incentive Periods
until such time the Plan is amended or terminated under Section 11. Section 2.
   DEFINITIONS.    As used herein, the following terms shall have the following
meanings unless a different meaning is plainly required in the context:    2.01
   “Board” shall mean the Board of Directors of DOLE.    2.02    Consolidated
Average Cash Investment “Consolidated ACI” shall mean the total of all Division
ACI’s adjusted to eliminate duplication of any Total Assets or Total Liabilities
that are included in the ACI of more than one Division.    2.03    Consolidated
Cash Flow Return on Investment “CFROI” shall mean Consolidated Division EBITDA
divided by the Consolidated ACI.    2.04    “Division CFROI” shall mean division
EBITDA divided by the Division’s ACI.    2.05    “Committee” shall mean the
Corporate Compensation and Benefits Committee of the Board of Directors of DOLE.
   2.06    “Consolidated EBITDA” shall mean the Company’s consolidated earnings
before interest expense and income taxes plus depreciation and amortization,
adjusted for unusual, non-recurring cash or non-cash items and for the pro-forma
effects of merger, acquisition and divestiture transactions.    2.07   
“Consolidated Leverage Ratio” shall mean the ratio of year-end Net Debt to
Consolidated EBITDA.    2.08    “Contingent Award Amount” shall mean a
contingent award to an Eligible Employee expressed as the monetary value of the
award.    2.09    “Contingent Award Percentage” shall mean a contingent award to
an Eligible Employee expressed as a percentage of Salary for the Incentive
Period.

 

1 of 7



--------------------------------------------------------------------------------

  2.10    “Division” shall mean an operating entity or organization of DOLE that
is segregated for profit and loss measurement purposes used for determining
Financial Performance Factors in order to calculate a Contingent Award Amount.  
2.11    Division Average Cash Investment “ACI” shall mean the average of the
period ending account balances for the fourteen periods ending with the last
period of the incentive period, for the following accounts: Total Assets
(excluding cash, income tax receivable, and deferred tax assets) less Total
Liabilities (excluding notes payable, current and long-term debt, and deferred
tax liabilities), plus goodwill allocated to the Division at the time of DOLE’s
privatization, plus post-privatization depreciation   2.12    “Division EBITDA”
shall mean the Division’s earnings before interest expense and income taxes plus
depreciation and amortization, adjusted for unusual, non-recurring cash or
non-cash items and for the pro-forma effects of merger, acquisition and
divestiture transactions.   2.13    EBITDA shall mean Earnings Before Income
Tax, Depreciation and Amortization   2.14    “Eligible Employee(s)” shall mean a
Participant(s) who meets the eligibility requirements hereunder in order to
receive an award under this Plan.   2.15    “Ending Value” shall be the amount
as defined in Section 6.01.   2.16    “Ending Value Multiplier”, with respect to
any Contingent Award Amount, shall mean an amount determined by the Financial
Performance Factor.   2.17    “Final Award” shall mean the amount awarded
pursuant to this Plan to be paid to an Eligible Employee for the Incentive
Period.   2.18    “Financial Performance Factor” shall mean an amount ranging
from 0% to 200% as determined by applying the Performance Matrix as described in
Section 6 (as adjusted pursuant to Section 9 or Section 12) of the Plan.   2.19
   “Incentive Period”, with respect to any Contingent Award Amount or Final
Award, shall mean DOLE’s fiscal year 2012 and each succeeding fiscal year.  
2.20    “Net Debt” shall mean total net debt (total debt less cash) as of the
end of the Incentive Period.   2.21    “Participant” shall mean an employee of
DOLE or a Subsidiary who has been selected by DOLE to participate in this Plan.
Participant determination will be made by the business unit or Corporate
Department head and the Corporate Senior Vice President of Human Resources or
their designees.   2.22    “Performance Matrix” shall mean the matrix (see the
cover letter implementing the Plan for the applicable Performance Matrix) which
is used in calculating Ending Value Multipliers under this Plan.   2.23   
“Plan” shall mean this Management One-Year Incentive Plan, as it may be amended
from time to time. The Plan constitutes the current operating document for the
administration of the Plan adopted effective January 1, 2012.   2.24   
“Retirement” shall mean the termination of a Participant’s employment with DOLE
or a Subsidiary under circumstances where the Participant terminates when either
reaching at least (a) age 55 with 5 years of regular, full-time service or (b)
age 65, with no minimum service requirement.

 

2 of 7



--------------------------------------------------------------------------------

   2.25    “Salary” shall mean base annual salary of the Participant on
December 31 of the Incentive Period.    2.26    “Subsidiary” or “Subsidiaries”
shall mean any corporation(s) in which DOLE or any Subsidiary (as defined
hereby) owns, at the time of making a Contingent Award Amount hereunder, stock
possessing more than 50 percent of the total combined voting power of all
classes of stock in such corporation.    2.27    “Total Assets” and “Total
Liabilities” shall mean, for Dole, the Company’s consolidated total assets and
total liabilities; and, for a Division, the Division’s total assets and total
liabilities.    2.28    “2009 Plan” shall mean the 2009 Stock Incentive Plan, as
amended and restated February 23, 2012. Section 3.    ELIGIBILITY.    3.01   
Contingent Award Amounts and Final Awards may be made only to Eligible
Employees.    3.02    No member of the Committee or the Board who is not an
employee of DOLE or of a Subsidiary shall be an Eligible Employee.    3.03    In
order for a Participant to become an Eligible Employee, the Participant must
also:      

3.03.1

   Be hired for or promoted to a regular, full-time eligible position, as
defined by DOLE, by the start of DOLE’s fourth fiscal quarter of the plan year.
     

3.03.2

   Except as otherwise provided in Section 9 hereof, be on the payroll and
actively employed, or on paid flexible time off, or on an approved leave which
has been designated as “family leave” under federal or California law, as of the
payment date of the Final Awards under the Plan.    3.04    If an Eligible
Employee is on an approved leave of absence that extends beyond a leave which
has been designated as “family leave” under federal or California law during the
Incentive Period, the Contingent Award Percentage for that Eligible Employee
will be pro-rated to exclude the time on approved leave that exceeds the leave
period provided for under “family leave”.

Section 4.

   ADMINISTRATION.    4.01    The Plan shall be administered by the Committee.
   4.02    The Committee shall be vested with full authority to make such rules
and regulations as it deems necessary to administer the Plan and to interpret
the provisions of the Plan. The Committee has the authority to consider unusual,
non-recurring cash and non-cash items and the pro forma effects of merger,
acquisition and divestiture transactions that occurred during the Incentive
Period, and is provided with discretion to include or exclude such items and
effects in deriving the calculation of awards under the Plan. Any determination,
decision or action of the Committee in connection with the construction,
interpretation, administration or application of the Plan shall be final,
conclusive and binding upon all Eligible Employees, Participants and any and all
persons claiming under or through any Eligible Employee or Participant, unless
otherwise determined by the Board.

 

3 of 7



--------------------------------------------------------------------------------

   4.03    Any determination, decision or action of the Committee provided for
in this Plan may be made or taken by action of the Board if the Board so
determines, with the same force and effect as if such determination, decision or
action had been made or taken by the Committee. No member of the Committee or
Board shall be liable for any determination, decision or action made in good
faith with respect to the Plan or any Contingent Award Amounts or Final Award.
The fact that a member of the Committee or Board shall at the time be, or shall
theretofore have been or thereafter may be, an Eligible Employee or a
Participant shall not disqualify him or her from taking part in and voting at
any time as a member of the Committee or Board in favor of or against any
amendment of the Plan.    4.04    With respect to any Incentive Period, the
Performance Matrix displayed as Exhibit A may be modified by the Committee in
its sole discretion. Specifically, to measure performance of DOLE and to
determine the Performance Matrix for any Incentive Period, the Committee may, no
later than 90 days after the commencement of any Incentive Period, select from
among a number of business criteria and performance measures such as
debt-to-equity, debt-to-EBITDA, return on equity, net income, net income return
on investment, return on average assets, CFROI, EBITDA or other such performance
measures in the computation of awards and establish specific objective numeric
goals relating to those measures. If no Performance Matrix has been approved
within the first 90 days of the Incentive Period, or if the Committee has not
terminated the Plan within such current Incentive Period, the Performance Matrix
that had been approved for the immediately preceding Incentive Period shall be
deemed adopted for the current Incentive Period. Following this 90-day period,
the Performance Matrix may be modified by the Committee only if such action
increases the payment opportunity under the Plan. Section 5.    CONTINGENT
AWARDS.    5.01    The Committee may, from time to time, in its sole discretion,
award to each Eligible Employee a Contingent Award Amount. The Committee shall
cause notice to be given to each Participant of his or her selection as soon as
practicable following the making of a Contingent Award Amount as an Eligible
Employee.    5.02    A funding pool with respect to each Eligible Employee shall
be determined by multiplying the Eligible Employee’s Salary times the Contingent
Award Percentage specified for the Eligible Employee times the Ending Value
Multiplier that applies in the award cycle. Section 6.    ENDING VALUE OF
CONTINGENT AWARD.    6.01    The Ending Value of a Contingent Award Amount shall
be determined by multiplying the Contingent Award Amount by the Ending Value
Multiplier which is the Financial Performance Factor determined from the
Performance Matrix attached as Exhibit A.    6.02    Interpolation shall be made
on a straight-line basis as approved by the Committee. Section 7.    CONDITIONS.
   7.01    The Committee shall make the final determination of the Ending Value
Multiplier, the Ending Value of the Contingent Award Amounts, and any Final
Awards.

 

4 of 7



--------------------------------------------------------------------------------

Section 8.

   DETERMINATION AND PAYMENT OF FINAL AWARDS.    8.01    If the Ending Value as
computed and adjusted in accordance with Section 6 is zero, no payment shall be
made, any Contingent Award Amounts shall terminate and all rights hereunder
shall cease.    8.02    Subject to Sections 7, 9 and 12 hereof, any Final Award
for an Eligible Employee shall be determined by taking into consideration (1)
the funding pool derived from the Eligible Employee’s Ending Value of the
Contingent Award Amount and (2) the Eligible Employee’s job performance over the
course of the entire plan year (or portion thereof for Eligible Employees who
became Participants during the course of the plan year). The Final Award
determined for each Eligible Employee shall be paid in cash in a lump sum
(subject to withholding requirements, if applicable) as soon as practicable
after determination thereof, but no later than the 15th day of the third month
following the end of the Incentive Period. Section 9.    TERMINATION OF
EMPLOYMENT.    9.01    Except as otherwise provided in Sections 9.02 and 9.03
below, if an Eligible Employee does not remain continuously in the employ of
DOLE or a Subsidiary until the payment of the Final Award with respect to any
Incentive Period, the Final Award for such Eligible Employee shall terminate and
all rights hereunder shall cease.    9.02    If the employment of an Eligible
Employee with DOLE or a Subsidiary terminates during the Incentive Period due to
his or her death, disability or Retirement, the Committee shall determine the
cash payment to be made with respect to such Eligible Employee under the
following method:       Salary shall be the year-to-date actual salary
annualized prior to the Eligible Employee’s death, disability or Retirement. The
amount of award that would have resulted from the calculations under Sections 6,
7 and 8 shall be multiplied by a fraction, the numerator of which shall be the
number of months (or fraction thereof) of the Incentive Period during which the
Eligible Employee was an employee of DOLE or Subsidiary, and the denominator of
which shall be 12. This calculation and the payment of any Final Award
necessarily must be paid after the termination of the Incentive Period in
accordance with Section 8.02.    9.03    If the employment of an otherwise
Eligible Employee with DOLE or a Subsidiary terminates after the Incentive
Period due to his or her death, disability or Retirement, or due to his or her
job elimination or a work force reduction, such employee shall remain an
Eligible Employee for purposes of eligibility for any potential Final Award
under the Plan even though he or she does not remain continuously in the employ
of DOLE or a Subsidiary until the payment of the Final Award with respect to
that Incentive Period. Section 10.    NON-TRANSFERABILITY OF CONTINGENT AWARD.
   10.01    No Contingent Award Amount or Final Award may be sold, assigned,
transferred, encumbered, hypothecated or otherwise anticipated by an Eligible
Employee. During the lifetime of an Eligible Employee, any payment shall be
payable only to the Eligible Employee; or in the case of death of an Eligible
Employee, any payment shall be payable to the designated beneficiary.

 

5 of 7



--------------------------------------------------------------------------------

Section 11.

   LIMITATIONS.    11.01    The Board or the Committee may, at any time,
terminate or at any time and from time to time amend, modify or suspend this
Plan.    11.02    This Plan is intended solely to create performance incentives.
Nothing contained in the Plan shall be construed as a contract between DOLE or a
Subsidiary and any employee, including, without limitation, a contract of
employment, or a contract creating a right of any employee to be continued in
the employment of DOLE or a Subsidiary, or as a limitation of the right of any
employee or of DOLE or a Subsidiary to terminate an employee’s employment at
will, with or without cause or prior notice.    11.03    This Plan does not
guarantee or otherwise promise any employee a Contingent Award Amount or Final
Award of any amount. Rather, the Plan sets forth the manner by which the
potential funding pool with respect to each Eligible Employee is derived and the
Committee’s discretion in determining the amount, if any, of the Final awards
paid to Eligible Employees.    11.04    Except as may be provided in an Eligible
Employee’s change of control agreement, if any, neither Section 17 of the 2009
Plan nor the provisions thereunder shall apply to this Plan. Section 12.   
CHANGES IN CAPITALIZATION.    12.01    In the event of a dissolution or
liquidation of DOLE, or a merger or consolidation in which DOLE is not the
surviving corporation, the Ending Value of the Contingent Award Amounts for the
then current Incentive Period that will end after such event shall be determined
as if the Incentive Period ended on the date of such event and the greater of
(1) the Ending Value Multiplier of 100% or (2) the actual Ending Value
Multiplier (determined in an equitable manner by the Committee making
appropriate adjustments to in the Performance Matrix in order to take account of
the shortened Incentive Period) shall be used in calculating the Ending Value of
the Contingent Award Amounts under this Plan, notwithstanding any other
provisions of this Plan. All Contingent Award Amounts shall be calculated based
on the actual annualized salary for the Eligible Employees during such shortened
Incentive Period. The Ending Value of the Contingent Award Amounts calculated
under this Section 12 shall be multiplied by a fraction, the numerator of which
shall be the number of months (or fractions thereof) of the Incentive Period
through the date of such event, and the denominator of which shall be 12. The
Final Award for each Eligible Employee, based on the Ending Value of the
Contingent Award Amount for such Eligible Employee determined pursuant to this
Section 12, shall be paid to each such Eligible Employee as soon as
administratively feasible but no later than 30 days of the end of the shortened
Incentive Period. Section 13.    GOVERNING LAW.    13.01    This Plan, and the
Contingent Award Amounts and the Final Awards hereunder, and all other related
matters, shall be governed by, and construed in accordance with, the laws of the
State of California, except as to matters of federal law.

 

6 of 7



--------------------------------------------------------------------------------

Section 14.

   CODE SECTION 409A    14.01    It is intended that any Final Awards payable
pursuant to this Plan shall avoid any “plan failures” within the meaning of
Internal Revenue Code (“Code”) section 409A (a)(1). The Plan is to be
interpreted and administered in a manner consistent with this intention.
However, no guarantee or commitment is made that the Plan shall be administered
in accordance with the requirements of Code section 409A.

 

7 of 7